Citation Nr: 0000806	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-09 131	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition, as secondary to the service-connected residuals of 
a left ankle sprain.

2.  Entitlement to service connection for a left knee 
condition, as secondary to the service-connected residuals of 
a left ankle sprain.

3.  Entitlement to an increased rating for residuals of a 
left ankle sprain, currently evaluated as 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a rating in excess of 
10 percent for "chronic left ankle sprains", and denied 
service connection for chronic left knee and left shoulder 
conditions, as secondary to the service-connected disability 
of chronic left ankle sprains.  In November 1998 the veteran 
canceled his hearing scheduled at the VA Central Office in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's claim that his left shoulder condition is 
due to his service-connected residuals of a left ankle sprain 
was not accompanied by any medical evidence to support that 
allegation.

2.  The claim for service connection for a left shoulder 
condition is not plausible.

3.  The veteran's claim that he has a left knee condition due 
to his service-connected residuals of a left ankle sprain was 
not accompanied by any medical evidence to support that 
allegation.

4.  The claim for service connection for a left knee 
condition is not plausible.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
shoulder condition as secondary to the service-connected 
residuals of a left ankle sprain is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.310 (1999).  

2.  The veteran's claim for service connection for a left 
knee condition as secondary to the service-connected 
residuals of a left ankle sprain is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show no complaints of, or treatment 
for, a left shoulder condition or a left knee condition.  
Service records show that in January 1978 the veteran 
complained of moderate swelling in the lateral aspect of the 
left ankle, and the assessment was status post ankle strain.  
In July 1979 he reported having trauma to the left ankle one 
year prior.  He complained of persistent soft tissue swelling 
and pain in the left ankle, and the impression was recurrent 
ankle strain.  

In a statement dated in June 1997, the veteran essentially 
claimed service connection for his left knee, which 
reportedly had developed "popping and pain".  He also 
claimed service connection for his left shoulder, which he 
reported had been "injured in a fall due to [his] failing 
ankle".  

On VA examination in November 1997 the veteran reported that 
his shoulder popped at the socket from a fall, and claimed 
that his doctors told him it was arthritis.  He also 
complained of left knee popping since he started wearing a 
splint on his left ankle, and reported that his left shoulder 
hurt.  X-rays of the left shoulder and left knee were 
reported to show no evidence of degenerative joint disease.  
The diagnoses included left knee pain, with normal 
examination, and left shoulder pain, with chronic AC joint 
strain.  The VA examiner opined that neither the veteran's 
left knee condition nor his left shoulder condition were 
related to his left ankle sprain.  An x-ray of the left knee 
showed no bony or joint abnormality, and an x-ray of the left 
shoulder showed no acute fracture or dislocation.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1131.  The law also provides that disability which 
is proximately due to or the result of a service-connected 
disability shall be service-connected.  38 C.F.R. § 3.310.  

The law provides that a claimant for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  VA has 
the duty to assist a claimant in developing facts pertinent 
to the claim, if the claim is determined to be well grounded.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
answered is whether the veteran has presented a well grounded 
claim; that is, a claim which is plausible.  If the veteran 
has not presented a well grounded claim, his appeal must 
fail, and there is no duty to assist him further in the 
development of his claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), VA has a duty to assist 
only those claimants who have established well grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

As explained below, the Board finds that the veteran's claims 
for service connection for a left shoulder condition and a 
left knee condition are not well grounded.  To sustain a well 
grounded claim, the veteran must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King, supra.  

The veteran contends that he has a left shoulder disability 
as a result of his service-connected residuals of a left 
ankle sprain.  The record arguably reflects that the veteran 
currently has a left shoulder disability, as on VA 
examination in 1997 the diagnoses included left shoulder pain 
with chronic AC joint strain.  There is however, no competent 
(medical) evidence of a relationship (or nexus) between the 
veteran's current left shoulder disability and the service-
connected residuals of a left ankle sprain.  The veteran has 
alleged that his current left shoulder disability is related 
to the service-connected residuals of a left ankle sprain.  
He claims that he fell due to his left ankle disability and 
landed on his shoulder, causing the left shoulder to "pop".  
However, lay statements, such as the veteran's own assertions 
that his current left shoulder disability is related to the 
service-connected residuals of a left ankle sprain, are not 
competent evidence in this matter.  As a layperson, he does 
not have the expertise to opine regarding medical etiology.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Absent competent 
medical evidence showing that the veteran's left shoulder 
disability is related to the service-connected residuals of a 
left ankle sprain, the claim is not well-grounded, and he has 
not met the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted does not cross the threshold of mere 
allegation.  Caluza, supra.  Thus, the instant claim is not 
well grounded as it lacks plausibility and must therefore be 
denied.  38 U.S.C.A. § 5107.

The veteran also contends that he has a left knee disability 
as a result of his service-connected residuals of a left 
ankle sprain.  The threshold requirement that must be met in 
any claim of service connection is that the disability 
claimed must be shown to be present.  38 U.S.C.A. §§ 1131, 
Caluza, supra.  Here, the veteran has not submitted any 
competent (medical) evidence that he has a left knee 
disability from the left ankle sprain sustained in service.  
Therefore, he has failed to satisfy the threshold Caluza 
requirement for well-grounded claims of service connection.  
Lay statements, such as the veteran's own assertions, are not 
competent evidence in this matter.  As a layperson, he does 
not have the expertise to establish a medical diagnosis.  
Layno v. Brown, 6 Vet. App. 465 (1994).  On VA examination in 
November 1997 he complained of left knee popping since he 
started wearing a splint on his left ankle.  X-rays of the 
left knee showed no bony or joint abnormality.  The diagnoses 
included left knee pain, with a normal examination.  Absent 
competent medical evidence showing that the veteran has a 
current left knee disability, the claim is not well-grounded, 
and the veteran has not met the initial burden under 38 
U.S.C.A. § 5107(a) as the evidence submitted does not cross 
the threshold of mere allegation.  Caluza, supra.  Thus, the 
instant claim is not well grounded as it lacks plausibility 
and must therefore be denied.  As the Board finds that the 
veteran's claim is not well grounded, the benefit-of-the-
doubt doctrine is not for application.  38 U.S.C.A. § 5107.




ORDER

Service connection for a left shoulder condition and for a 
left knee condition is denied.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

On VA examination in November 1997 the veteran complained 
that his ankle would get extremely sore.  He reported that he 
did not have flare-ups, but hurt all the time.  Examination 
of the left ankle showed no swelling or deformity.  He had 10 
degrees of dorsiflexion and 45 degrees of plantar flexion of 
the left ankle.  There was chronic tenderness over the 
lateral aspect of the ankle.  He could stand on his toes and 
heels and evert and pronate without difficulty.  The VA 
examiner noted that the veteran's claims folder was not 
available for review.  

The veteran submitted two statements from private medical 
doctors, Dr. Barfield and Dr. Hagan, which provide commentary 
pertaining to his left ankle disability.  The statement from 
Dr. Barfield showed that the veteran was examined in April 
1997 and complained of left ankle pain, swelling, and 
stiffness.  He had restricted range of motion of the left 
ankle and was unable to put full weight on the ankle.  It was 
noted that he was "substantially impaired".  The statement 
from Dr. Hagan is undated and showed that the veteran had 
left ankle pain with palpation and range of motion.  The 
diagnosis was recurrent left ankle sprain with multiple loose 
bodies in ankle, moderately severe sprain, chronic in nature.  

The Board finds that these private doctors' statements appear 
to show increased impairment of the left ankle, over what was 
noted on the 1997 VA examination.  Fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In that 
regard, the RO should ascertain if there are additional 
treatment records available and schedule the veteran for an 
orthopedic examination to determine the current severity of 
his service-connected left ankle disability.

The Board also notes that although on VA examination in 1997 
it was noted that the veteran was examined at "maximum 
disability as per the DeLuca memo", the VA examination was 
not conducted according to the mandates of DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Accordingly, the RO's attention is 
directed to the Court's decision in the case of DeLuca.  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 
4.45 (1998).  It was specified that the medical examiner 
should be asked to determine the extent of functional 
disability due to pain and determine whether the joint in 
question exhibited weakened movement, excess fatigability or 
incoordination, and such determinations, if feasible, should 
be expressed in terms of the degree of additional range-of-
motion loss or ankylosis due to any weakened movement, excess 
fatigability or incoordination.  It was also held that 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left ankle disability since November 
1997.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected left ankle disability.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should be 
asked to determine whether the veteran's 
left ankle exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
ankle is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If this is not feasible, then the 
examiner should so indicate.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



